

	

		II

		109th CONGRESS

		1st Session

		S. 165

		IN THE SENATE OF THE UNITED STATES

		

			January 25, 2005

			Mr. Coleman introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Tchisou Tho.

	

	

		1.Permanent resident status for

			 Tchisou Tho

			(a)In

			 generalNotwithstanding subsections (a) and (b) of section 201 of

			 the Immigration and Nationality Act (8

			 U.S.C. 1151), Tchisou Tho shall be eligible for the issuance of an immigrant

			 visa or for adjustment of status to that of an alien lawfully admitted for

			 permanent residence upon filing an application for issuance of an immigrant

			 visa under section 204 of that Act (8 U.S.C. 1154) or for adjustment of status

			 to lawful permanent resident.

			(b)Adjustment of

			 statusIf Tchisou Tho enters the United States before the filing

			 deadline specified in subsection (c), Tchisou Tho shall be considered to have

			 entered and remained lawfully and shall be eligible for adjustment of status

			 under section

			 245 of the Immigration and

			 Nationality Act (8 U.S.C. 1255) as of the date of enactment of this

			 Act.

			(c)Deadline for

			 application and payment of feesSubsections (a) and (b) shall

			 apply only if the application for issuance of an immigrant visa or the

			 application for adjustment of status are filed with appropriate fees within 2

			 years after the date of enactment of this Act.

			(d)Reduction of

			 immigrant visa numbersUpon the granting of an immigrant visa or

			 permanent residence to Tchisou Tho, the Secretary of State shall instruct the

			 proper officer to reduce by 1, during the current or next following fiscal

			 year, the total number of immigrant visas that are made available to natives of

			 the country of the aliens’ birth under

			 section

			 203(a) of the Immigration and

			 Nationality Act (8 U.S.C. 1153(a)) or, if applicable, the total

			 number of immigrant visas that are made available to natives of the country of

			 the aliens’ birth under section 202(e) of that Act (8 U.S.C. 1152(e)).

			

